UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4702


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CIRILO SERRANO-MANEHEN, a/k/a Jesus Flores Lopez, a/k/a
Cirilo Maneche Serrano, a/k/a Edwardio Blanco Torra, a/k/a
Jose Manuel Renteria Galeana, a/k/a Jose Renteria Galeana,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00131-CCE-1)


Submitted:   May 29, 2014                     Decided:   June 2, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dennis M. Hart, Washington, D.C., for Appellant.   Ripley Rand,
United States Attorney, Kyle D. Pousson, Special Assistant
United   States Attorney,   Greensboro,  North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cirilo Serrano-Manehen pled guilty to illegal reentry

by a deported alien, in violation of 8 U.S.C. § 1326(a), (b)(1)

(2012).       The    district     court       sentenced   him   to   70   months’

imprisonment.       Serrano-Manehen appeals, challenging the validity

of his plea and the reasonableness of his sentence.                  We affirm.

          In the absence of a motion in the district court to

withdraw a guilty plea, this court’s review of the plea colloquy

is for plain error.            United States v. Martinez, 277 F.3d 517,

525 (4th Cir. 2002).       After reviewing the plea agreement and the

transcript of the plea hearing, we conclude that the district

court fully complied with the requirements of Fed. R. Crim. P.

11 when accepting Serrano-Manehen’s guilty plea.                 Therefore, we

affirm his conviction.

          Serrano-Manehen contends that the sentence imposed was

unreasonable and that the court erred by imposing a term of

supervised release.        We have reviewed the sentence and conclude

that it was properly calculated and that the sentence imposed

was reasonable.         See Gall v. United States, 552 U.S. 38, 51

(2007); United States v. Llamas, 599 F.3d 381, 387 (4th Cir.

2010).    The       district    court   appropriately      considered     the     18

U.S.C. § 3553(a) (2012) factors in light of Serrano-Manehen’s

individual characteristics and history, and adequately explained

the sentence.       We conclude that the district court did not abuse

                                          2
its discretion in imposing the 70-month sentence.                    See Gall, 552
U.S. at 41; United States v. Allen, 491 F.3d 178, 193 (4th Cir.

2007)     (applying    appellate       presumption       of     reasonableness    to

within-Guidelines sentence).              Additionally, although a term of

supervised release was not required by statute, we find no plain

error by the court in imposing a two-year supervised release

term.     See United States v. Maxwell, 285 F.3d 336, 339 (4th Cir.

2002).

               Serrano-Manehen also seeks to assert a claim that his

attorney provided ineffective assistance.                 Claims of ineffective

assistance of counsel are more appropriately raised in a motion

filed    pursuant     to    28   U.S.C.    § 2255   (2012),      unless     counsel’s

ineffectiveness       conclusively        appears   on    the    record.       United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                        After

review    of    the   record,     we   find    no   conclusive       evidence    that

counsel     rendered       ineffective      assistance.          Accordingly,     we

decline to consider these claims on direct appeal, and we affirm

Serrano-Manehen’s          sentence.      We   dispense       with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED



                                           3